PER CURIAM.
The record reflects that the trial court erred in its sentencing of the defendant in connection with counts 2 and 5 of the Information. The trial court classified count 5, Attempted Armed Robbery With a Firearm, as a first degree felony, when it is actually a second degree felony. Similarly, count 2, Aggravated Battery With a Firearm, was improperly classified as a first degree felony, instead of second degree felony.
Accordingly, the sentences imposed in connection with counts 2 and 5 are reversed and this case must be remanded to the trial court for the imposition of a sentence consistent herewith. In all other respects, the convictions and sentences imposed by the court are affirmed.
Affirmed in part, reversed in part, and remanded with directions.